Citation Nr: 1132605	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1955 to September 1960 and his decorations include the Parachutist Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record suggests that the Veteran likely receives regular VA and private medical treatment for his back and knee conditions.  Pertinent records of his VA care, however, dated since April 2006, have not been associated with the claims folder.  What is more, although not definitive, the private treatment records associated with the claims folder suggest the Veteran also receives regular relevant private treatment, but no relevant records dated after February 2006 are of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claims.

Additionally, the Board finds the December 2008 VA examination does not provide a sufficient bases to properly consider and evaluate the Veteran's claims.  The opinions rely largely, if not entirely, on the absence of any in-service medical evidence documenting back and/or knee treatments or complaints, and fails to adequately consider the Veteran's competent account of in-service injury/trauma following multiple parachute jumps, as well as his competent report of low back, right knee and left knee symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While relevant medical history or the lack thereof, is a factor to be considered, the examiner must also consider and address the Veteran's account of in-service trauma and continuous post-service symptomatology.  See Davidson; see also Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As the December 2008 examination report does not reflect adequate consideration of pertinent evidence, other than medical records and current examination findings, the Board is without discretion and must remand the Veteran's claims for an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service back and knee symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the Veteran, to ascertain any private providers and/or facilities where he received any back and knee treatment since February 2006.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's back and knee conditions, dated since April 2006.  Any negative response should be in writing, and associated with the claims folder.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for an appropriate VA examination(s), to determine the current nature, onset and etiology of any back, right knee and left knee conditions.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology, and all necessary tests should be performed.  

The examiner should diagnose all back, right knee and left knee conditions, if present.  Then for any respectively diagnosed disorder(s), the examiner must state whether it is at least as likely as not that the condition 

(a) is related to the Veteran's active military service, to include multiple parachute jumps; 

(b) had its onset during active military service; and 

(c) was caused, and/or aggravated, by any service-connected condition.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's competent account of in-service trauma, following multiple parachute jumps, relevant knee and back symptoms, to include in- and post-service.  All provided opinions should be supported by a clearly stated rationale.  

All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

